Order, Supreme Court, Bronx County (Janice Bowman, J.), entered September 9, 2002, which, after a hearing, denied petitioner’s application to stay the uninsured motorist arbitration between the parties, unanimously affirmed, with costs.
Applying the law of New Jersey, where the vehicle was registered and formerly insured (see Government Empls. Ins. Co. v Sheerin, 65 AD2d 10 [1978]), we find that respondent insurer made a valid offer (including a second notice) to renew the policy it had issued to respondent Perez, the vehicle owner, in accordance with applicable regulations. This offer was not accepted by timely payment of the premium. As a result, the policy lapsed on the expiration date (Lopez v New Jersey Auto. Full Ins. Underwriting Assn., 239 NJ Super 13, 17, 570 A2d 994, 995 [1990], cert denied 122 NJ 131, 584 A2d 206 [1990]), which was prior to the date of the accident. There are no circumstances here supporting petitioner’s claim that the termination of the policy was a cancellation, requiring formal notice, rather than a nonrenewal (cf. Miller v Reis, 189 NJ Super 437, 460 A2d 210 [1983]). Concur—Buckley, P.J., Tom, Ellerin and Lerner, JJ.